Lumpkin, J.
1. No demurrer was filed raising the question of whether the charge of fraud in the petition was sufficient.
2. An exchange of lands was made between two parties. One of the parties sued the other, alleging that the defendant had fraudulently-represented that the tract which he was to convey to the plaintiff contained 300 acres, when it in fact contained much less, and the plaintiff *398sought to recover proportionately for the shortage. 3eld, that the evidence as to the existence of actual fraudulent representations and the reliance thereon was sufficient to be submitted to the jury; hut the only evidence as to the actual contents of the tract of land being the deed made to the defendant by the person from whom he purchased it, in which the tract was described as containing “240 acres, more or less,” this was not sufficient to show the actual shortage to be sixty acres, and authorize a recovery on that basis.
July 11, 1912.
Equitable petition. Before Judge Pendleton. Pulton superior court. May 24, 1911.
B. J. Jordan and Simmons & Simmons, for plaintiff -in error.
B. B. Arnold, Hill & Wright, and J. P. Broohe, contra.
3. None of the other grounds of the motion for a new trial were meritorious. Judgment reversed.

All the Justices concur.